Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals denied. Stay granted until the granting or final refusal by the Court of Appeals of leave to appeal on condition that within five days from the entry of the order hereon appellants file an undertaking with corporate surety in the sum of $2,500, conditioned for appellant Philip Cohen holding himself amenable to the process of the court; otherwise, motion denied, without costs. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.